Citation Nr: 0013195	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  92-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of a lumbar herniated nucleus pulposus (HNP) 
with traumatic arthritis, currently evaluated as 20% 
disabling. 

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1944 to June 
1946, January 1951 to November 1952, January 1955 to January 
1961, and April 1961 to July 1963.  This appeal originally 
arose from a June 1992 rating action of the North Little 
Rock, Arkansas RO which denied service connection for lumbar 
traumatic arthritis as secondary to the veteran's service-
connected postoperative residuals of a lumbar HNP, and which 
also denied a rating in excess of 20% for the postoperative 
residuals of a lumbar HNP.  By decision of September 1994, 
the Board of Veterans Appeals (Board) granted secondary 
service connection for lumbar traumatic arthritis, and 
remanded this case to the RO for further development of the 
evidence and for due process development, to include 
assignment of a percentage disability rating for the 
postoperative residuals of a lumbar HNP now expanded to 
include traumatic arthritis, and initial adjudication of an 
inextricably-intertwined T/R issue.  In December 1994, the 
veteran's claims folder was transferred to the Nashville, 
Tennessee RO, reflecting his change of residence to that 
state.

This appeal also arises from a May 1995 rating action which 
denied a T/R and a rating in excess of 20% for postoperative 
residuals of a lumbar HNP with traumatic arthritis.  By 
decision of April 1996, the Board denied a T/R and a rating 
in excess of 20% for postoperative residuals of a lumbar HNP 
with traumatic arthritis.  

By Order of October 1996, the U.S. Court of Appeals for 
Veterans Claims (Court) vacated the April 1996 Board 
decision, and remanded this case to the Board for 
readjudication consistent with instructions contained in an 
October 1996 Joint Motion for Remand of the appellant and the 
VA General Counsel.  By decision of June 1997, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development pursuant to the 
October 1996 Court Order.  In November 1999, the RO returned 
this case to the Board for appellate consideration.    

  
FINDINGS OF FACT

1. The veteran's postoperative residuals of a lumbar HNP with 
traumatic arthritis are manifested by complaints of low 
back pain which are controlled with medication and by 
avoidance of aggravating activities, with clinical 
findings on examinations consistently showing degenerative 
disc disease at L3-4, L4-5 and L5-S1, no more than 
moderate overall limitation of motion, good strength, and 
no muscle spasms or significant radiculopathy, and is 
productive of no more than moderate intervertebral disc 
syndrome with recurring attacks.

2. The veteran's current service-connected disabilities 
consist of postoperative residuals of a lumbar HNP with 
traumatic arthritis, rated 20% disabling; bilateral 
hearing loss, rated 30% disabling; and tinnitus, rated 10% 
disabling.

3. The veteran's service-connected low back disorder, 
bilateral hearing loss, and tinnitus do not prevent him 
from securing or following substantially-gainful 
employment.


CONCLUSIONS OF LAW

1. Under the schedular criteria, the veteran's postoperative 
residuals of a lumbar HNP with traumatic arthritis are not 
more than 20% disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Codes 5292, 5293, 5295 (1999).

2. The veteran does not meet the requirements for a T/R.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
Part 4, including §§ 4.1. 4.2, 4.10, 4.15, 4.16, 4.19, 
4.40, 4.45, 4.59 (1999).

   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

March 1958 and April 1961 birth certificates of the veteran's 
daughters list his occupation as a hotel owner.  A December 
1967 birth certificate of a daughter of the veteran lists his 
occupation as owner and manager of a hotel and motel.  In a 
December 1974 application for VA benefits, the veteran stated 
that he had 1 year of college education and last worked that 
month in the parts room of a rock quarry.  Received in March 
1975 was a statement from the president of the latter rock 
quarry, to the effect that the veteran had been hired in June 
1974 to set up a parts department for the company, but had 
not been re-hired for the position since his hospitalization 
in December 1974.  An April 1975 VA examination report 
discloses that the veteran occasionally had been called upon 
to perform heavy labor during the course of his employment 
with the rock quarry.  

Of record is the veteran's community college transcript 
showing courses taken from Fall 1975  through Fall 1977 in 
pursuit of an Associate in Science (A.S.) degree.  The 
courses reflect a general business concentration with some 
emphasis on real estate and some liberal arts courses.  The 
transcript shows that the veteran received "A"s in almost 
all courses over the 2 year period, achieving a cumulative 
Grade Point Average of 3.94 out of 4.00.

Of record is a February 1977 letter from the President of a 
state Board of Marriage and Family Counselor's Examiners 
recommending the veteran for employment as a Veterans 
Benefits Counselor at any VA hospital.  The President stated 
that he had known the veteran for 2.5 years as his VA 
Vocational Rehabilitation Counselor and college academic 
advisor, and attested to the veteran's success in academics 
as well as comfortably integrating and assimilating acquired 
knowledge into the fabric of everyday life, such that he 
could operate from a blend of tasks- and relationships-
orientation theoretical constructs.

On VA examination of March 1977, the veteran gave an 
occupational history as a "clean-up man" at a saloon from 
October 1975 to May 1976, and a custodian/janitor at a 
community college (where he had been a full-time student 
since November 1975) from September 1976 to the present time.  
In November 1977, the veteran reported that his worsening 
back disorder had caused him to terminate his employment as a 
custodian in September, and that he had been unemployed since 
that time.  

A December 1977 VA determination denying the veteran 
Vocational Rehabilitation training noted that his major 
assignments in military service were as a recording engineer 
and broadcast engineer for an Army radio station.  From 1963 
to 1974, he worked as a hotel desk clerk.  From September 
1976 to June 1977, he worked as a building custodian.  He was 
noted to be currently unemployed.  In October 1975, he began 
a course of study at a community college leading to an 
Associate in Applied Science (A.A.S.) degree in Real Estate, 
which he received in May 1977.  He was noted to be currently 
continuing a course of study at the community college working 
for an Associate in Arts degree.

On VA examination of July 1981, the veteran gave an 
occupational history as a custodian at a community college 
from September 1976 to September 1977, a tax auditor for the 
Internal Revenue Service from March to July 1978, and a motel 
desk clerk from May 1979 to the present time.

Of record is a July 1985 award letter from an official of the 
hotel at which the veteran was employed as a slot floor 
supervisor, recognizing the veteran as "Employee of the 
Month" for his efforts and exemplary performance.

Of record is O.P.M. Standard Form 171, Personal 
Qualifications Statement, completed by the veteran in 
approximately 1988, wherein he detailed his work and 
educational experience from 1946 to the present time.  From 
1946 to 1950, he worked for his father doing general hotel 
work and took some college courses.  From November 1952 to 
December 1953, he managed a motel property for his father, 
performing general administrative duties as well as cleaning 
and repair work, and supervising 5 employees.  From December 
1953 to July 1963, he described several jobs during the 
course of his military service with the U.S. Army: liaison 
sergeant of an air control team in an infantry regiment, 
personnel management specialist, company clerk, 
administrative noncommissioned officer, and recording 
specialist in an armed forces radio station.  His 
administrative duties included requisitioning personnel to 
fill projected vacancies, completing daily forms relating to 
disposition of personnel, requisitioning supplies, 
maintaining general files, general typing, preparing programs 
for radio broadcast, and airing live programs from remote 
locations to radio station facilities.  He operated various 
reproduction equipment associated with Army administrative 
work.  

From July 1963 to December 1968, he performed general 
administrative duties as co-owner and co-manager of a hotel 
and restaurant, supervising 15 employees, checking the work 
of maids and porters, ordering supplies, building general 
goodwill, and conducting correspondence.  From 1969 to June 
1974, he was self-employed and did some creative writing.  
From June to December 1974, he set up a parts room and did 
odd jobs at a rock quarry, including operating a rock 
crusher, loading and priming dynamite, loading trucks with 
gravel, and ordering, sorting, and logging spare parts.  From 
October 1975 to May 1976, he performed general cleaning 
duties at a saloon.  From September 1976 to September 1977, 
he was a custodian at a community college while attending 
classes at night.  From September 1977 to March 1978, he was 
an assistant instructor in psychology at a community college.  
From March to July 1978, he was an Internal Revenue Service 
tax auditor.  From October 1978 to May 1979, he was a 
motel/trailer park desk clerk.  From May 1979 to June 1982, 
he was a shift supervisor at a motel with a gift shop and 
liquor store, supervising and training 2 front desk clerks.  
From June 1982 to May 1986, he was a slot floor supervisor at 
a hotel casino, supervising 10 to 14 cashiers, attendants, 
and other personnel.  He described being self-employed from 
May 1986 to the present time, doing various jobs including 
performing on-call work for a former hotel slot manager.

He listed as special qualifications and skills the ability to 
operate general office reproduction equipment and general 
electronic equipment to reproduce sound, and stated that he 
could type 35 words per minute.  He stated that he attended a 
community college from November 1975 to November 1977, and 
earned Associate degrees in Applied Science and General 
Studies in 1977.  His major field of study was business, and 
his chief college subjects were general business and real 
estate, English and arts, and social sciences.  Under "other 
schools and training," he listed earning an Army 
administration certificate after 8 weeks of training in 1944, 
an audio specialist certificate after 16 weeks of training in 
1958, a tax auditor certificate after 9 weeks of training in 
1978, and a supervisory management certificate after 27 weeks 
of training for the casino slot floor supervisor position at 
which he was employed from 1982 to 1986.  Under honors and 
awards, he listed membership in the Phi Lambda Alpha Honorary 
Scholastic Society and having achieved a Grade Point Average 
of 3.94 out of 4.00.

VA outpatient records of July 1990 noted the veteran's 
complaints of continued sciatic pain status post laminectomy.  
In October 1990 and February 1991, he complained of continual 
back pain.  In June 1991, the veteran gave a 1-week history 
of recurrent low back pain.  The assessment was lumbosacral 
degenerative joint disease status post laminectomy.  

In a July 1991 statement in support of his claims, the 
veteran stated he had received all of his medical treatment 
at VA facilities.  He stated that his low back pain varied 
from moderate to severe, and at times was severe enough to 
immobilize his activities.  He stated that he sought a part-
time job [unspecified] in 1990 to offset his expenses, but 
was unable to work for a sustained period.

On VA orthopedic examination of August 1991, the veteran was 
noted to be a retired engineer.  He currently complained of 
advancing pain in the lumbosacral spine, radiating to the 
right lower extremity and associated with hypesthesia in the 
L4-5 and L5-S1 dermatomes of that extremity.  He denied 
experiencing autonomic dysfunction as a result of the low 
back pain or significant limitation of motion of the 
lumbosacral spine, and he used only minor analgesics for pain 
relief.  Current examination showed a well-healed scar over 
the lumbosacral area from the previous laminectomy and 
diskectomy, and full range of motion of the lumbosacral spine 
at the hip, with forward flexion to 100 degrees, lateral 
bending to 35 degrees bilaterally, and extension to 20 
degrees.  Heel- and toe-walking were normally performed.  
Straight leg raising signs were negative on the left in the 
sitting and lying positions, but grossly positive on the 
right in both those positions.  There was no atrophy of any 
muscle group and no muscle weakness in either lower 
extremity.  There was hypesthesia to pinprick and touch in 
the L4-5 and L5-S1 dermatomes of the right lower extremity.  
Testing of the deep tendon reflexes showed a diminished right 
patellar reflex and equal, full, and physiological Achilles' 
reflexes.  Gait was safe and stable without use of an 
assistive device.  

X-rays of the lumbosacral spine revealed severe degenerative 
changes in the lower lumbar spine, with narrowing of the L4-5 
and L5-S1 interspaces, and post-operative changes at L-4 
which appeared to represent a laminectomy.  The radiologist 
commented that the overall appearance had not changed in the 
interval when compared with X-rays of July 1989.  The 
diagnoses were traumatic osteoarthropathy of the lumbosacral 
spine with resultant traumatic osteoarthritis; status post 
lumbar HNP; status postoperative lumbar laminectomy with 
lumbar diskectomy; residual objective evidence for lumbar 
radiculopathy, i.e. sensory loss in the L4-5 and L5-S1 
dermatomes of the right lower extremity, and diminished right 
patellar reflex; no limitation of motion of the lumbosacral 
spine; and no motor loss in either lower extremity.

VA outpatient records of October 1991 noted the veteran's 
complaint of increased back pain, and the examiner noted 
degenerative joint disease.  

On VA orthopedic examination of March 1992, the veteran 
complained of some dull aching sensation in the lower back, 
with intermittent exacerbations of back pain.  His back 
problem was one of the reasons he reportedly quit his job in 
1986.  Current examination of the lumbar spine showed a well-
healed incisional scar in the lower portion of the spine.  
There was a list toward the left.  Active flexion of the 
lumbar spine was to 75 degrees, with reversal of the lumbar 
curve.  Active hyperextension was to minus 5 degrees.  
Tilting left and right was to 15 degrees each.  Rotation to 
the left and right was approximately 10 degrees each.  There 
was no gluteal atrophy or sciatic nerve or notch tenderness.  
The knee jerks were normoactive and equal bilaterally.  The 
left ankle jerk was absent, and the right ankle jerk was 
reactive.  Straight leg raising was negative bilaterally.  
There was no weakness of the anterior tibialis, extensor 
hallucis longus, short toe flexors, or peroneals on either 
side.  Leg lengths measured a half-inch shorter on the right.  
The thighs measured equally.  The right calf measured a half-
inch shorter than the left.  X-rays of the lumbar spine 
revealed a normal alignment, with narrowing of L4-5 and L5-
S1.  There was osteophyte formation on the L-4 and L-5 
bodies.  The radiologist's impressions were osteopenia and 
marked degenerative disc disease at L4-5.  The final 
diagnostic impressions were status postoperative excision of 
a lumbar disc, and degenerative disc disease at L4-5 and L5-
S1.

In a statement of July 1992, the veteran stated that he was 
completely disabled at times due to sporadic and devastating 
back pain.  In his August 1992 Substantive Appeal, he stated 
that his painful back disability prevented him from seeking 
gainful employment.  

In October 1994, the VA received the veteran's formal T/R 
claim, wherein he stated that his service-connected back 
disability had rendered him too disabled to work as of late 
May 1986, which was the last time he worked on a full-time 
basis as a casino floor supervisor.  He stated that he had 
completed 2 years of college education.

VA orthopedic outpatient records of October 1994 noted the 
veteran's complaints of chronic low back pain.  

On VA audiological examination of January 1995, the veteran 
complained of decreased hearing and moderately-severe, 
constant, bilateral tinnitus, described as a high-pitched, 
loud, ringing sound that was annoying.  Current audiological 
testing showed average pure tone thresholds of 60 decibels 
(db) on the right and 66 db on the left.  Speech recognition 
scores were 76% in the right ear and 72% in the left ear.  In 
summary, the examiner stated that the test results indicated 
a mild sloping to severe bilateral sensorineural hearing 
loss.  Word recognition was moderately impaired bilaterally.  
Both tympanograms were within normal limits.  

A February 1995 VA Social and Industrial Survey indicates 
that the social worker reviewed the veteran's military, 
occupational, and educational history.  His current 
complaints related to his back, ears, and eye, and he was 
noted to be service-connected for back and ear disorders.  
His current income was noted to be derived from the Social 
Security Administration (SSA) and VA service-connected 
disability compensation.  The veteran's employment history 
was described as very sporadic, with his last full-time 
employment as a slot floor supervisor at a Las Vegas hotel in 
1986.  During periods of unemployment, the veteran stated 
that he did creative writing, preparing and presenting 
business ideas and proposals to various organizations 
including national corporations.  He stated that he attempted 
to work on a part-time basis at McDonald's in 1990, but had 
to quit because of physical limitations.  The social worker's 
assessment was that the veteran was a very anxious, passive-
aggressive individual who verbalized his continued desire to 
work and be creative.  He felt that his physical limitations 
had now made it impossible to continue in either full- or 
part-time work, and he was noted to be receiving SSA and VA 
compensation benefits.  The veteran was encouraged to seek 
admission to a VA domiciliary, as he appeared mildly 
depressed.

On VA orthopedic examination of February 1995, the veteran 
complained of continued attacks of back pain with radiation 
into both legs, despite taking non-steroidal anti-
inflammatory drugs.  Current examination showed a midline 
lumbar scar which was well-healed.  The lower back appeared 
to have a mild scoliosis, with no other abnormality seen.  
Range of motion of the spine was described as reasonable, 
with forward flexion to 70 degrees, backward extension and 
left lateral flexion to 10 degrees each, right lateral 
flexion to 15 degrees, left rotation to          35 degrees, 
and right rotation to 40 degrees.  While carrying out these 
movements, the veteran did not appear to have any excessive 
discomfort.  Straight leg raising was to 80 degrees 
bilaterally.  There was no loss of muscle power or sensation, 
and reflexes were present and equal.  X-rays of the lumbar 
spine revealed mild osteoporosis, with marked degeneration at 
L4-5 and L5-S1 and the remainder of the lumbar spine 
relatively free of any degenerative change.  Scoliosis 
detected clinically was seen on radiological examination.  
The radiologist noted that the lumbosacral interspace showed 
wedge configuration.  The diagnoses were status post lumbar 
disc surgery, and degenerative disc disease at L4-5 and L5-
S1.  The examiner commented that the degenerative changes of 
the veteran's lumbar spine were confined to the L4-5 and L5-
S1 disc spaces, and were the consequence of the surgery 
carried out previously.

On VA neurological examination of March 1995, the veteran 
complained of bouts of severe low back pain with radiation 
into the hips, which pain came and went, and required a fine 
balance between his activities and other conservative 
measures.  Intermittent bouts of radiating pain into the legs 
were reportedly not persistent.  In recent months, the 
examiner noted he had had some tenderness to palpation along 
the legs, and some numbness and tingling in the feet.  The 
veteran was noted not to have worked since 1986.  On 
examination, the veteran had -1 reflexes in the knee jerks 
and -2 reflexes in the ankle jerks.  Plantar responses were 
flexor.  Muscle strength testing seemed normal in the lower 
extremities.  There was very minimal back scoliosis, with 
some mild restriction of flexion, extension, and lateral 
motion.  There was a well-healed lumbosacral scar.  He 
complained of some tenderness to palpation over the low 
lumbosacral region, and there was diffuse, mild pain to 
palpation over the pelvic region.  There was no point 
tenderness over the sciatic notch.  Straight leg raising was 
to 90 degrees without pain.  The examiner concluded that the 
veteran had symptoms consistent with chronic lumbosacral 
post-operative back pain with associated degeneration at the 
levels of his previous surgery, with no current evidence of 
acute disc herniation or significant radiculopathy.  He felt 
that the complaints of slight numbness and tingling in the 
feet and associated objective findings suggested the 
possibility of mild sensory peripheral neuropathy, which he 
opined would be unrelated to his previous back problems, and 
the veteran had no motor dysfunction related to this.  The 
veteran did have some slight restriction of back motion 
related to his previous dysfunction.     X-rays showed mild 
osteoporosis of the lumbar spine, with degenerative changes 
at L4-5 and L5-S1.  The diagnoses were status postoperative 
lumbosacral disc surgery at the L4-5 level, with degenerative 
disc problems at L4-5 and L5-S1 related to previous surgery; 
no evidence of active radiculopathy; and symptoms of mild 
sensory peripheral neuropathy with no significant motor loss.

In a statement of July 1995, the veteran disagreed with the 
RO's determination that the record showed that he had 
considerable ability to obtain jobs over a considerable area 
of the country, inasmuch as he was continually plagued with 
an unstable back.  In support of his claim for a T/R, he 
stated that he had been unable to find employment using 
regular employment agencies since 1988.

In a statement of August 1995, the veteran reported that he 
had recently become a resident of a VA domiciliary. 

VA outpatient records of December 1995 noted the veteran's 
complaint of back pain.

On VA audiological evaluation of March 1996, pure tone 
thresholds were interpreted as showing mild to severe hearing 
loss, with poor to fair word recognition ability (36% on the 
left and 64% on the right).  The impressions were mild to 
severe bilateral sensorineural hearing loss, with no 
significant changes in hearing since a previous evaluation in 
January 1995. 

VA outpatient gerontology clinical records of December 1996 
indicated that the veteran's back pain and arthritis 
interfered somewhat with his daily activity, and that he felt 
unable to work in a job secondary to this pain.  The veteran 
was noted to be able to drive, driving to the grocery store, 
etc., and he conducted his own financial business.  He was 
able to perform all activities of daily living independently.  
Current musculoskeletal examination showed normal (4+) 
strength, +2 deep tendon reflexes throughout, and good range 
of motion in all joints, with difficulty bending at the 
waist.  On neurological examination, he was unable to perform 
heel/toe walking.  Motor functioning was within normal 
limits.

Received in January 1997 were excerpts from a novel written 
by the veteran.

VA outpatient records of April 1997 indicated that the 
veteran's daily activities consisted of writing and working 
on airplane models.  He cooked for himself.  He complained of 
numbness in the legs and feet.  On current examination, gait 
was within normal limits.  The assessments included lumbar 
spine arthritis.  

By letter of June 1997, the RO requested the SSA to furnish 
copies of all medical records underlying any SSA decision 
granting the veteran disability benefits.  By letter of July 
1997, the veteran denied having ever received SSA disability 
benefits.  By letter of September 1997, the SSA advised the 
RO that the veteran had never filed for or been awarded SSA 
disability benefits.

VA outpatient records of May 1998 indicated that the 
veteran's main complaint seemed to be low back pain which was 
no worse than usual, but was never relieved.  He ambulated 
without assistance, and his activities of daily living were 
noted to be sometimes painful, but were not limited.  The 
examiner noted that the veteran felt well overall and had no 
chronic complaints.  

A July 1998 VA Social and Industrial Survey indicated that 
the veteran appeared for interviews neat, cleanly dressed, 
and well-groomed, with good eye contact, and he was verbal 
and cooperative.  He currently lived alone in an apartment, 
and previously resided in a VA domiciliary from July 1995 to 
July 1996.  Following a cholecystectomy in 1995 with 
complications of a gall bladder perforation and jaundice 
which left him in a weakened state, the veteran had resided 
in the domiciliary to recuperate prior to returning to live 
independently.  The social worker reviewed the veteran's 
family, social, military, educational, and employment history 
and experience, noting that he last worked in 1986, when he 
quit a job at a Las Vegas hotel due to increased back 
problems which made it difficult to tolerate working 
conditions.  He had been lifting coins from a conveyor belt, 
which required more physical activity than he had previously 
been doing.  He thereafter moved to Arkansas, where he had 
sporadic employment, did some writing, and worked on 
inventions.  His last paid employment had been with McDonalds 
in April 1990, where his back problems prevented him from 
performing the required physical labor.  In 1990, he 
purchased a word processor which he had continued to use in 
writing a book; he had submitted his writings to prospective 
publishers, and had revised and re-submitted his book to them 
based on their replies.  The veteran was currently noted to 
be in receipt of unspecified SSA benefits, as well as 
service-connected VA disability compensation.  

The veteran felt that his present medical problems included 
the back and numbness in the feet and legs.  He reported 
constant consciousness of low back pain which interfered with 
his life, but he attempted to adjust his activity to have the 
best quality of life that he could.  He had experienced a 
decrease in his ability to do household chores involving 
bending and heavy lifting, as well as a change in his 
ambulation to a slower gait, with shuffling of the feet at 
times.  He used a cane at times, as he experienced some 
unsteadiness and falls.  He drove, but only in the immediate 
area of his apartment and to a VA medical facility.

The veteran currently spent his time reading, writing, 
listening to music, constructing model airplanes, shopping at 
grocery stores, and going out to fast-food restaurants.  He 
enjoyed creative writing and had focused a lot of time on 
writing a book.  He was friendly, talkative, and verbal in 
interviews with the social worker, and he saw acquaintances 
regularly at businesses that he frequented.  The social 
worker's assessment was that the veteran seemed to be trying 
to provide himself with some quality of life while living on 
very limited income.  He was noted to be experiencing more 
back pain and discomfort, which seemed to impede his daily 
activity; he had periods of discouragement and felt 
depressed, but was able to remain living independently 
without assistance.

On VA orthopedic examination of July 1998, the veteran 
complained of episodic, daily back pain associated with 
weakness, stiffness, fatigability, and decreased endurance, 
which pain increased with activities of daily living.  He 
reported that he could walk less than one-sixteenth of a 
mile, that he did not drive secondary to pain, that he could 
climb less than 15 stairs, that he could sit for less than 10 
minutes without having to change positions to ease his back 
pain, and that he could not stand for more than 10 minutes.  
He denied use of crutches, a brace, or a cane.  He stated 
that he had not worked since 1986 because of recurrent, 
ongoing symptoms of pain.  On examination, back range of 
motion testing showed forward flexion to 70 degrees, 
extension to 15 degrees, lateral bending to 20 degrees 
bilaterally, left rotation to 30 degrees, and right rotation 
to 40 degrees.  There was no muscle spasm associated with 
range of motion testing.  Straight leg raising was negative.  
Deep tendon reflexes were 1+ in the knees and ankles.  
Extensor hallucis longus motor strength was 5/5.  X-rays of 
the lumbar spine showed that the L4-5 level was almost 
completely obliterated.  There were some bony changes 
suggestive of lateral fusion at the L4-5 level.  There were 
degenerative changes at the L5-S1 level with osteophytes at 
the disc margins.  There was mild disc space narrowing at the 
L3-4 level.  These findings were consistent with 
postoperative changes with a diskectomy and a fused L4-5 
level, and generalized degenerative disc disease at T11-12, 
L3-4, and L4-S1.  The impression was degenerative joint 
disease of the lumbar spine with previous history of surgical 
treatment for a diskectomy and fusion.  Because of the 
severity of the veteran's spinal changes with fusion, 
surgery, and degenerative changes, and in light of his 
history, the examiner opined that he was not likely to be 
employed at any duties other than sedentary activities.             

VA outpatient records of August 1998 indicated that the 
veteran's chronic low back pain was controlled with 
medication.  The assessments included low back pain secondary 
to degenerative disc disease.  

In a statement of December 1998, the veteran stated that he 
had worked continuously since January to revise and complete 
his unfinished novel in August.        

On VA general medical examination of January 1999, the 
examiner reviewed the veteran's military, medical, and 
employment history, including that contained in his claims 
folder.  He currently complained of back pain radiating into 
the right leg, with numbness of the legs from the knees down 
to the feet.  The back pain was reportedly aggravated by cold 
weather, prolonged standing, and excessive motion (twisting 
and turning).  The pain improved with back exercises, heat, 
and avoidance of aggravating activity.  By avoiding activity 
which aggravated his back pain, he could limit the pain to 3 
to 4 episodes per month.  At times he had to sit down to 
relieve spasms or cramping.  He did not wear a brace or use a 
cane or crutches.  The veteran's last paying job was working 
for McDonald's in 1990-91, and he reported experiencing back 
pain and cramping.  On examination, the veteran walked 
slowly, but did not appear to be in pain.  There was an 
approximately 15-centimeter well-healed mid-line scar to the 
lumbar spine, compatible with his spinal surgical history, 
which scar blended-in well with surrounding healthy tissue.  
There were no current back spasms.  On active range of motion 
testing of the lumbar spine, forward flexion was to 45 
degrees, extension to 15 degrees, rotation to 45 degrees, and 
lateral flexion to 30 degrees bilaterally.  On neurological 
examination, the deep tendon reflexes were symmetrical.  
Sensation was decreased below the knees.  The veteran was 
unable to heel- and toe-walk.  On psychiatric evaluation, 
behavior was appropriate, he was coherent in responses, and 
he appeared to be emotionally stable.  

The diagnoses were postoperative spinal fusion and 
diskectomy, and chronic low back pain with degenerative joint 
disease at multiple levels.  The examiner commented that the 
manifestations of the veteran's service-connected back 
disability indicated that, after prolonged standing, he had a 
"tightening-up" of the back, which was a manifestation of 
spasms, and that he was unable to work in a job which 
required prolonged standing.  As, however, the veteran 
currently had no muscle spasms in his back, the examiner 
opined that there were no objective manifestations that would 
demonstrate a functional impairment due to his attributable 
service-connected condition.  The examiner further noted that 
the veteran seemed very intelligent and was very cautious 
about his activities, and was able to control his back pain 
to a large degree.  He opined that the veteran did not appear 
to be easily fatigable, and his strength was good.  He was 
able to handle skilled motions/movements and to function on a 
fairly-high level.  There was no apparent incoordination that 
would affect his ability to function, within the guidelines 
that the veteran knew what was best for himself and avoided 
aggravating conditions.  The examiner further opined that the 
veteran's lower back degenerative joint disease, coupled with 
his history of surgical treatment consisting of fusion and a 
diskectomy, along with the severity of his surgical spinal 
changes, basically made him unemployable for any duties that 
required other than sedentary activities.  The examiner 
reviewed the July 1998 VA orthopedic examination report, and 
concurred that the current findings pertaining to the back 
were directly attributable to the veteran's series of 
service-connected injuries, and further aggravation after 
separation from service.

In a March 1999 addendum to the July 1998 VA Social and 
Industrial Survey, the social worker noted that, during the 
July 1998 interviews with the veteran, it was necessary to 
repeat questions at times, as he seemed to have difficulty 
hearing.  The social worker opined that the veteran's 
impaired hearing and back condition appeared to have 
interfered with his employability, socialization, and quality 
of life, and that this opinion was supported by the social 
and industrial information of record about his employment, 
medical condition, and present situation.  While the veteran 
made efforts to maintain a quality of life, the social worker 
felt that his impaired hearing had affected his ability to 
establish and maintain social contacts, and that medical 
records of July 1998 and January 1999 supported the 
conclusion that his back condition appeared to have 
interfered with his ability to maintain any employment in 
recent years.

In an April 1999 addendum to the July 1998 VA Social and 
Industrial Survey, the social worker stated that she had 
reviewed the veteran's claims folder and medical records, and 
opined that his lower back degenerative joint disease, 
coupled with the history of fusion and a diskectomy, along 
with the severity of his surgical spinal changes, basically 
made him unemployable for any duties that required other than 
sedentary activities.  It was further felt that his service-
connected impaired hearing and tinnitus would obviously 
hinder potential sedentary employment and would hinder social 
interaction, thus contributing to total unemployability.  
                          
On VA audiological examination of June 1999, the veteran was 
noted to have been fitted with binaural hearing aids in April 
1999.  The veteran's complaints included bilateral hearing 
loss, with difficulty understanding speech in the presence of 
background noise and on the telephone, and constant bilateral 
tinnitus, which he characterized as moderate and sounding 
like a high-pitched ring.  On examination, average pure tone 
thresholds were 65 db on the right and 73 db on the left, 
with speech recognition ability of 68% on the right and 76% 
on the left.  The examiner commented that the pure tone 
audiometry test results indicated that the veteran's hearing 
was within normal limits through 1000 Hertz, with a moderate-
to-severe high-frequency sensorineural hearing loss in the 
right ear.  The left ear results indicated a moderate-
sloping-to-severe sensorineural hearing loss.  Word 
recognition scores were felt to be fair bilaterally.  

II. Analysis

A.  A Rating in Excess of 20% for Postoperative Residuals of 
a Lumbar HNP     with Traumatic Arthritis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his low back 
disability is more disabling than currently evaluated, and 
the Board finds that he has thus stated a well-grounded 
claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, and 4.7.  38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness, and the Court 
has held that, when a veteran alleges that he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of functional loss, if any, due to pain, weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, non-union of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.     (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.          (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, and in weight-bearing and non-weight-bearing.  
38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.

Moderate limitation of motion of the lumbar spine warrants a 
20% rating.  A      40% rating requires severe limitation of 
motion.  38 C.F.R. Part 4, Diagnostic Code 5292.  Ankylosis 
of the lumbar spine at a favorable angle warrants a 40% 
rating.  38 C.F.R. Part 4, Diagnostic Code 5289.  

A 20% rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40% rating requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 
5293.

A 20% rating is warranted for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40% 
rating requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40% rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295.

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 20% for postoperative 
residuals of a lumbar HNP with traumatic arthritis is not 
warranted, because the clinical findings in the record from 
1990 to 1999 do not show that such increased rating is 
supported under any applicable Diagnostic Code.  Range of 
motion testing of the lumbar spine on VA orthopedic 
examinations of August 1991, March 1992, and February 1995, 
VA neurological examination of March 1995, VA outpatient 
examination of December 1996, VA orthopedic examination of 
July 1998, and VA general medical examination of January 1999 
has consistently demonstrated findings indicative of no more 
than slight-to-moderate overall limitation, thus warranting 
no more than a 20% rating under Diagnostic Code 5292, 
inasmuch as severe overall limitation of lumbar spine motion 
required for a 40% rating under that Code has never been 
objectively demonstrated.  Neither is a 40% rating warranted 
under Diagnostic Code 5289, inasmuch as the regular objective 
demonstration of a significant degree of motion of the lumbar 
spine on examinations from 1991 to 1999 clearly indicates 
that no ankylosis is present.

A 40% rating under either Diagnostic Code 5293 or 5295 is not 
warranted, because the clinical findings do not show either 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, or severe lumbosacral strain, 
respectively.   Rather, the clinical findings support no more 
than 20% rating under either Code.  In support of this 
conclusion, the Board specifically notes the range of motion 
testing of the lumbar spine on VA examinations from 1991 
through 1999 showing findings indicative of no more than 
slight-to-moderate overall limitation; the veteran's denial 
of having experienced autonomic dysfunction as a result of 
his low back pain, his ability to relieve pain using only 
minor analgesics, the clinical findings showing positive 
straight leg raising signs on the right but negative similar 
signs on the left, the presence of physiological Achilles' 
reflexes, and the lack of motor loss in either lower 
extremity on VA orthopedic examination of August 1991; the 
veteran's complaint of only intermittent exacerbations of 
back pain, the findings showing the absence of the ankle jerk 
on the left but its presence on the right, and the negative 
straight leg raising bilaterally on VA orthopedic examination 
of March 1992; the findings showing no loss of sensation, and 
present and equal reflexes on VA orthopedic examination of 
February 1995; the bouts of severe radiating low back pain 
which came and went, the lack of persistence of the 
intermittent bouts of radiating pain into the legs, the 
findings of painless straight leg raising, the examiner's 
conclusion that the veteran had no significant radiculopathy, 
and his opinion that possible mild sensory peripheral 
neuropathy productive of numbness and tingling in the lower 
extremities was unrelated to the veteran's service-connected 
low back disorder on VA neurological examination of March 
1995; the finding of +2 deep tendon reflexes on VA outpatient 
examination of December 1996;  the May 1998 VA medical 
notation that the veteran's activities of daily living were 
sometimes painful, but were not limited; the clinical 
findings showing no lumbar muscle spasm, negative straight 
leg raising, and 1+ deep tendon reflexes in the knees and 
ankles on VA orthopedic examination of July 1998; the August 
1998 VA medical notation that the veteran's chronic low back 
pain was controlled with medication; and the veteran's 
statement that his back pain improved with exercises and 
heat, the clinical findings showing no back muscle spasms and 
the presence of symmetrical deep tendon reflexes, and the 
examiner's comment that the veteran was able to control his 
back pain to a large degree on VA examination of January 
1999.      

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and DeLuca-
mandated assessment of the degree of functional low back 
disability produced by pain, weakened movement, excess 
fatigability, and incoordination, the Board notes the 
veteran's denial of experiencing autonomic dysfunction as a 
result of low back pain or significant limitation of motion 
of the lumbosacral spine on VA examination of August 1991; 
the clinical finding that the veteran experienced no 
excessive discomfort while carrying out low back range of 
motion testing showing no more than slight-to-moderate 
overall limitation on VA examination of February 1995; the 
December 1996 VA medical finding that, although the veteran's 
back pain and arthritis interfered somewhat with his daily 
activity, and he had difficulty bending at the waist, he was 
able to drive, conduct his own financial business, and 
perform all activities of daily living independently; the May 
1998 VA medical finding that, although the veteran's 
activities of daily living were sometimes painful, they were 
not limited; the July 1998 VA social worker's assessment 
that, although the veteran had been experiencing more back 
pain and discomfort, which seemed to impede his daily 
activity, he was able to remain living independently without 
assistance; the veteran's complaints of episodic, daily back 
pain associated with weakness, stiffness, fatigability, and 
decreased endurance, which pain increased with activities of 
daily living, on VA examination of July 1998; the August 1998 
VA medical finding that the veteran's chronic back pain was 
controlled with medication; and the veteran's complaint of 
back pain aggravated by excessive motion on VA examination of 
January 1999, with the examiner's assessments that the 
veteran was able to control his back pain to a large degree, 
did not appear to be easily fatigable, and was able to handle 
skilled motions/movements and to function on a fairly-high 
level, and that there was no apparent incoordination that 
would affect his ability to function, noting that the veteran 
knew to avoid activities which aggravated his back disorder.       

For the abovementioned reasons and bases, the Board finds 
that the clinical findings and examiners' assessments of the 
degree of functional loss of the veteran's back recorded on 
VA examinations from 1991 to 1999 do not support assignment 
of a rating in excess of 20% for postoperative residuals of a 
lumbar HNP with traumatic arthritis under any applicable 
Diagnostic Code.  As the preponderance of the evidence is 
against the claim for a rating in excess of 20%, the appeal 
is denied.

B.  A T/R

In this case, the veteran has contended that his service-
connected low back and hearing disabilities have rendered him 
unable to work.  The Board thus finds that he has stated a 
well-grounded claim.  38 U.S.C.A. § 5107(a); see Proscelle.

The applicable criteria include 38 U.S.C.A. § 1155, 38 C.F.R. 
Part 4, and the holding of the Court in Schafrath, all 
referred to in detail in the Analysis portion of this 
decision with respect to the issue of a rating in excess of 
20% for postoperative residuals of a lumbar HNP with 
traumatic arthritis, above.  

Under additional applicable criteria, a T/R may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially-gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60% or more, and that, if there are 2 or more disabilities, 
there shall be at least one disability ratable at 40% or 
more, and sufficient additional disability to bring the 
combined rating to 70% or more.  38 C.F.R. § 4.16(a).

The ability to overcome the handicap of disability varies 
widely among individuals.  A T/R, however, is based primarily 
upon the average impairment in earning capacity, that is, 
upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially-gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340, 4.15.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
T/R.  38 C.F.R. § 4.19.  If a T/R is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100%, it 
must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.340(a).  

In this case, by rating action of August 1999, the percentage 
disability rating of the veteran's bilateral hearing loss was 
increased from 20% to 30%, effective June 1999, under 
Diagnostic Code 6100 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  The postoperative residuals 
of a lumbar HNP, now specifically including traumatic 
arthritis, have been rated 20% disabling since June 1975 
under Diagnostic Codes 5010-5293, and tinnitus has been rated 
10% disabling under Diagnostic Code 6260 since June 1988.  
The combined service-connected disability rating had been 40% 
from June 1988, and is currently 50% from June 1999.  See 
38 C.F.R. § 4.25 (1999).  

The Board finds that the veteran does not meet the 
requirement of 38 C.F.R. § 4.16(a) in qualifying for a T/R, 
in that he does not have at least one disability ratable at 
40% or more, and sufficient additional disability to bring 
the combined rating to 70% or more.  In this regard, the 
Board notes that a rating in excess of  20% for the veteran's 
low back disability has been denied for the reasons and bases 
stated in the Analysis portion of this decision with respect 
to that issue, above, and the 10% rating in effect for 
tinnitus is the maximum rating available for that disorder 
under Diagnostic Code 6260, as in effect both prior to and on 
and after    10 June 1999.

In this case, the record does not show that the veteran is 
unable to secure or follow any substantially-gainful 
occupation as a result of his 3 service-connected 
disabilities.  In reaching this conclusion, the Board has 
considered the veteran's substantial work experience 
including as a recording and broadcast engineer in service, 
and post service in the hotel/motel/casino industry, 
including supervisory training and work duties, with 
documented ability to operate general office and electronic 
equipment and type 35 words per minute.  The Board also notes 
his consistent achievement of excellent grades during 2 years 
of general business education in successful pursuit of two 
college A.S. degrees, and membership in an honorary 
scholastic society.  

The Board further notes the medical evidence and opinions in 
this case with respect to the veteran's employability.  While 
the July 1998 VA Social and Industrial Survey noted that the 
veteran resided in a VA domiciliary from 1995 to 1996 
following a cholecystectomy with complications of a gall 
bladder perforation and jaundice which left him in a weakened 
state, he recuperated from these non-service-connected 
disorders to return to living independently, and the Board 
notes that these significant non-service-connected 
disabilities may not be considered in assigning a T/R.  A VA 
examiner in December 1996 commented that the veteran's back 
pain and arthritis had interfered somewhat with his daily 
activity, but also noted that he was able to drive, conduct 
his own financial business, and perform all activities of 
daily living independently.  The July 1998 Survey noted that 
the veteran had purchased a word processor in 1990 and had 
used it to write and revise a book which he submitted to 
prospective publishers, that he had currently focused a lot 
of his time on writing the book, and that he was currently 
able to remain living independently despite his back pain and 
discomfort which seemed to impede his daily activity.  

Having considered current and historical clinical findings 
pertaining to the veteran's service-connected disability 
picture, a VA examiner in July 1998 opined that the veteran 
was not likely to be employed at any duties other than 
sedentary activities as a result of the severity of his 
spinal changes.  Another VA examiner in August 1998 indicated 
that the veteran's chronic low back pain was controlled with 
medication.  In December 1998, the veteran stated that he had 
worked continuously since January to revise and complete his 
unfinished novel in August.  Having considered the evidence 
contained in the claims folder with respect to the veteran's 
occupational and educational history, together with current 
clinical findings pertaining to his service-connected 
disability picture, another VA examiner in January 1999 
opined that he was unable to work in a job which required 
prolonged standing, and that he was basically unemployable 
for any duties that required other than sedentary activities.  
In March 1999, the VA social worker who interviewed the 
veteran for the July 1998 Survey opined that his impaired 
hearing and back condition appeared to have interfered with 
his employability.  In April 1999, the VA social worker 
opined that his back disorder basically made him unemployable 
for any duties that required other than sedentary activities, 
and that his impaired hearing and tinnitus would obviously 
hinder social interaction and potential sedentary employment, 
thus contributing to total unemployability.

On that record, the Board concludes that the preponderance of 
the evidence is against the claim for a T/R, and the appeal 
is denied.  Having considered the veteran's impressive and 
diverse occupational and educational background and 
experience in light of his 3 service-connected disabilities, 
several different VA medical examiners rendered opinions in 
1998 and 1999 to the effect that the veteran could perform 
sedentary work.  The Board finds that these opinions are 
supported by the veteran's recently-demonstrated sustained 
ability in this regard, as evidenced by his continuous work 
writing and revising a book over the 8-month period from 
January to August 1998.  The record elsewhere confirms that 
he possesses a word processor which he uses in writing, as 
well as substantial typing skills, the ability to operate 
general office and electronic equipment, and his achievement 
of an excellent academic record over the sustained period of 
2 years in successful pursuit of  2 college A.S. degrees.   
While a social worker felt that the veteran's hearing 
disorders would hinder social interaction and potential 
sedentary employment and thus contribute to total 
unemployability, the Board finds that such speculation with 
respect to potential hindrance of sedentary employment is not 
supported by the recent record which in fact documents the 
veteran's sustained ability to perform skilled sedentary 
work.        


ORDER

A rating in excess of 20% for postoperative residuals of a 
lumbar HNP with traumatic arthritis is denied.  A T/R is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

